Case 1:18-cv-01899-CFC-SRF Document 67 Filed 04/08/20 Page 1 of 5 PageID #: 1859



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

  GE HEALTHCARE BIO-                       )
  SCIENCES AB, GE                          )
  HEALTHCARE BIO-SCIENCES                  )
  CORPORATION, and GENERAL                 )
  ELECTRIC COMPANY,                        )
                                           )
                    Plaintiffs,            )
                                           )
         v.                                ) C.A. No. 18-1899-CFC
                                           )
  BIO-RAD LABORATORIES, INC.,              ) CONSOLIDATED
                                           )
                    Defendant.             )


                      STIPULATION TO EXTEND TIME

       WHEREAS, the current deadline to complete depositions is April 30, 2020;

 and

       WHEREAS, the ongoing Covid-19 pandemic and associated restrictions on

 travel and movement, including for Plaintiffs’ employees who live and work in

 Europe and for Defendant’s employees who live and work in the San Francisco Bay

 Area, presents significant difficulties in completing the required depositions in this

 litigation by the current deadline, including significant difficulties in conducting

 remote depositions due to the time difference between the U.S. and Europe, where

 Plaintiffs’ employees reside; and
Case 1:18-cv-01899-CFC-SRF Document 67 Filed 04/08/20 Page 2 of 5 PageID #: 1860



       WHEREAS, four of Defendant’s counsel and two of Plaintiffs’ counsel in

 this case are currently subject to California’s indefinite stay-home Executive Order

 (See Executive Order N-33-20, https://covid19.ca.gov/img/Executive-Order-N-33-

 20.pdf; California Coronavirus (COVID-19) Response, https://covid19.ca.gov/stay-

 home-except-for-essential-needs/); and

       WHEREAS, this Court issued a Standing Order to address the type of

 situation present in this case by allowing for scheduling adjustments “necessitated

 by reasonable and fact-based travel, health or safety concerns, or advice or

 directives of public health officials” (Standing Order (March 18, 2020)); and

       WHEREAS, the claim construction hearing was postponed, but not yet

 rescheduled;

       NOW, THEREFORE, the parties stipulate and agree, subject to the approval

 of the Court, that the below case deadlines shall be changed as follows:




                Event                       Current Date             New Date

  Markman Hearing                                 –               To be set by Court.

  Fact Discovery Cut Off                       April 30, 2020          June 30, 2020

  Opening Expert Reports                       June 11, 2020        August 18, 2020

  Rebuttal Expert Reports                       July 10, 2020    September 15, 2020

  Reply Expert Reports                          July 31, 2020       October 13, 2020



                                        2
Case 1:18-cv-01899-CFC-SRF Document 67 Filed 04/08/20 Page 3 of 5 PageID #: 1861




  Deadline for Expert Deposition
                                                August 28, 2020      November 10, 2020
  Cut Off

                                                 October 1, 2020,    December 15, 2020,
                                             responsive briefs 28    responsive briefs 28
                                               days after motions      days after motions
  Case Dispositive Motions
                                              and for reply briefs    and for reply briefs
                                                    14 days after           14 days after
                                                responsive briefs.      responsive briefs.

       The parties further respectfully request the Court set a date for the claim

 construction hearing. Given the rapidly evolving circumstances related to the

 Covid-19 pandemic, which the parties will continue monitoring, the parties may

 have to revisit deadlines further.

       Plaintiffs respectfully request that the pre-trial conference (March 11, 2021)

 and trial (March 22, 2021) shall, if they remain convenient for the Court, remain

 unchanged. Plaintiffs make this request because the schedule changes have been

 driven by issues outside the parties control, as detailed above, and because all

 counsel have already reserved this time on their calendars. At the same time

 Plaintiffs recognize that that the Court may need to change these dates due to

 conflicts in its own calendar.

       Defendant opposes this request. Given the rapidly evolving circumstances

 related to the Covid-19 pandemic and the Court’s preference that “[s]hould the

 parties stipulate or otherwise request to have their dispositive motion deadline

 extended, and a trial date is currently set on the court’s calendar in the case, the


                                         3
Case 1:18-cv-01899-CFC-SRF Document 67 Filed 04/08/20 Page 4 of 5 PageID #: 1862



 parties will lose their trial date upon the court’s granting the extension” and that

 “[n]o new trial date will be given until the dispositive motion(s) have been

 decided,” Defendant requests that the pre-trial conference and trial dates be

 suspended in light of the parties’ stipulated extension which sets the completion of

 case dispositive motion briefing for January 26, 2021. Defendant proposes that the

 parties submit letter briefs on this issue, should the Court require more

 information.




 /s/ John W. Shaw                           /s/ Alan R. Silverstein
 John W. Shaw (No. 3362)                    David E. Moore (No. 3983)
 Nathan R. Hoeschen (No. 6232)              Bindu A. Palapura (No. 5370)
 SHAW KELLER LLP                            Alan R. Silverstein (No. 5066)
 I.M. Pei Building                          Tracey E. Timlin (No. 6469)
 1105 North Market Street, 12th Floor       POTTER ANDERSON & CORROON LLP
 Wilmington, DE 19801                       Hercules Plaza, 6th Floor
 (302) 298-0700                             1313 N. Market Street
 jshaw@shawkeller.com                       Wilmington, DE 19801
 nhoeschen@shawkeller.com                   (302) 984-6000
 Attorneys for Plaintiffs                   dmoore@potteranderson.com
                                            bpalapura@potteranderson.com
                                            sobyrne@potteranderson.com
                                            asilverstein@potteranderson.com
                                            ttimlin@potteranderson.com
                                            Attorneys for Defendant

 Dated: April 8, 2020




                                        4
Case 1:18-cv-01899-CFC-SRF Document 67 Filed 04/08/20 Page 5 of 5 PageID #: 1863



 IT IS SO ORDERED THIS ___ day of ___________, 2020,




                                              United States District Judge




                                    5
